On a motion for rehearing the defendant Mosher calls our attention to provisions of the statute concerning jurisdiction of justice of the peace courts, which, she contends, have the effect of amending paragraph 383 of the Civil Code of 1913, so as to give such courts exclusive original *Page 154 
jurisdiction to try and determine all civil cases, where the amount involved, exclusive of interest and costs, does not amount to $200.
In the Civil Code of 1913 there are two paragraphs, to wit, 383 and 1280, almost identical in language, conferring jurisdiction on justices' courts in civil cases. The legislature, in 1915 (chapter 44), amended paragraph 1280 of the Civil Code, and in the session of 1921 (chapter 98) again amended said paragraph and chapter 44 by providing that justices of the peace "shall have exclusive original jurisdiction to try and determine all civil actions when the amount involved, exclusive of interest and costs, does not amount to two hundred ($200.00) dollars." These amendments do not by direct reference change paragraph 383 of the Civil Code, but we think the contention of appellant that such paragraph was in fact amended, so as to confer exclusive original jurisdiction on such courts, is correct, and, that being so, the superior court no longer has concurrent jurisdiction of civil actions when the amount involved, exclusive of interest and costs, is not $200 or more.
This conclusion requires that we consider whether, under our Constitution and laws, a party may unite separate demands or causes of action in the same pleading, as was done here, and thereby employ the aggregate of such claims to confer jurisdiction upon the superior court. The question is not new in this jurisdiction. We have, in at least three cases, held that such may be done. Miami Copper Co. v. State, 17 Ariz. 179, Ann. Cas. 1916E 494, 149 P. 758; Webster v. Heywood,21 Ariz. 550, 192 P. 1069; Nichols v. McClure, 23 Ariz. 27,201 P. 95. In the Miami case the action was brought to recover fifteen separate demands of one hundred dollars each, and the point was made that the superior court had no *Page 155 
jurisdiction, but we held that these demands could be added together for the purposes of jurisdiction.
The practice of uniting several causes of action, capable of the same character of relief, each for less than the jurisdictional amount of two hundred dollars, but aggregating more, for convenience and economy, has prevailed in this jurisdiction ever since the adoption of the Constitution.Southern Pacific Co. v. Nelson, 20 Ariz. 344, 180 P. 987;Atchison, T.  S.F. Ry. Co. v. Carrow, 18 Ariz. 83,156 P. 961; Atchison, T.  S.F. Ry. Co. v. Carrow, 18 Ariz. 92,156 P. 965. This rule, while probably contrary to the prevailing rule, has become by our decisions the settled law of this jurisdiction. We cannot but think that it is in the interests of economy, and, therefore more desirable than to compel suits upon each separate claim or account, and thereby pile up costs upon the party against whom relief is sought. The present case is an example of the hardships and expense that would have been cast upon the defendant if fifteen separate suits had been brought, instead of one. The demand in this case was for judgment for $704.55 — an amount clearly within the jurisdiction of the superior court. Under the decisions of this court, therefore, the suit was properly brought in the superior court.
We think the effect of our decisions is that several causes of action, each for less than two hundred dollars, but when aggregated, amounting to more than two hundred dollars, may be joined and prosecuted in the superior court, whenever the causes of action are subject to the same character of relief, except that actions ex contractu may not be joined with actions exdelicto. Martin v. Goode, 111 N.C. 288, 32 Am. St. Rep. 799,16 S.E. 232; Calloway v. Oro Mining Co., 5 Cal.App. 191,89 P. 1070; 7 R.C.L. 1055, § 91.
The appellant, in her motion for rehearing, reargues a number of other questions that were presented *Page 156 
upon the original hearing and passed upon in the foregoing opinion. Nothing new is presented. We are satisfied with our former consideration and disposition of such questions.
Except as herein modified, the foregoing opinion will stand, and the judgment directed therein will remain undisturbed.
LOCKWOOD and McALISTER, JJ., concur.